


Exhibit 10.21

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), made this 8th day of
September, 2008, by and between MTR Gaming Group, Inc., a Delaware corporation
having its principal office at State Route 2 South, Chester, West Virginia
26034, together with all of its subsidiaries whether now existing or hereafter
formed or acquired (collectively, the “Company”), and John W. Bittner, Jr., 5487
Beverly Court, Bethel Park, PA 15102 (“Executive”).

 

WHEREAS, the Executive has been employed by the Company in the capacity of
Executive Vice President of Finance & Accounting of the Company pursuant to an
Employment Agreement between the Company and the Executive dated August 15,
2007, as amended on May 15, 2008 (the “Agreement”); and

 

WHEREAS, the Company has formed a Succession Committee to identify potentially
qualified individuals to succeed Mr. Edson R. Arneault as President and CEO of
the Company as well as to deal with any other succession issues that may arise
from time to time; and

 

WHEREAS, the Succession Committee, in consultation with the full Board of
Directors of the Company, has determined it would be in the best interests of
the Company and beneficial to the implementation of the Company’s succession
plan, to amend the Agreement by extending the term thereof; and

 

WHEREAS, the Executive and the Company desire to amend the terms of the
Agreement.

 

Now, therefore, the parties, in reliance upon the mutual promises and covenants
herein contained, do hereby agree as follows, effective as of the date hereof:

 

1.             Amendment to Section 1 of the Agreement.  Section 1 of the
Agreement is hereby amended and restated in its entirety as follows:

 

“The Company hereby agrees to employ Executive, and Executive agrees to serve
the Company, in the capacity indicated above, for the period commencing on
January 1, 2007 (the “Employment Date”) and ending on the earlier of
(A) December 31, 2009, or (B) the date which is, or would be, the one-year
anniversary of the date upon which a new CEO, who shall be Mr. Arneault’s
successor, commences his employment with the Company (such period, subject to
earlier termination  as provided herein, being referred to as the “Period of
Employment”).”

 

--------------------------------------------------------------------------------


 

2.             Miscellaneous.

 

This Amendment is further governed by the following provisions:

 

a.             Parties In Interest.  This Amendment shall be binding upon and
inure to the benefit of Executive, and it shall be binding upon and inure to the
benefit of the Company and any corporation succeeding to all or substantially
all of the business and assets of the Company by merger, consolidation, purchase
of assets or otherwise.

 

b.             Arbitration.  Any disputes arising under the terms of this
Amendment shall be settled by binding arbitration between the parties in Hancock
County, West Virginia in a proceeding held under the rules of the American
Arbitration Association.  In such proceeding, each party shall choose one
arbitrator and the two so chosen shall choose a third arbitrator.  The vote of
two of the arbitrators shall be sufficient to determine an award.

 

c.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
the choice of law or conflicts of law rules and laws of such jurisdiction.

 

d.             Severability.  In the event that any term or condition contained
in this Amendment shall for any reason be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
condition of this Amendment, but this Amendment shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.

 

e.             No Other Changes. This Amendment is not intended to make any
other changes to the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

 

 MTR GAMING GROUP, INC.

 

 

 

 

 

 

\s\ John W. Bittner, Jr.

 

By:

\s\ Edson R. Arneault

John W. Bittner, Jr.

 

 

 Name:

 

 

 

 Title:

 

2

--------------------------------------------------------------------------------
